McNally, J.
(dissenting). The order granting summary judgment dismissing the complaint should be reversed, on the law, and the motion therefor denied, under constraint of Bradkin v. Leverton (26 N Y 2d 192).
The amended complaint alleges and the decision of Special Term is predicated on an oral agreement between the parties to *154divide a finder’s fee paid by Lehman Brothers to the defendant. Special Term held that the oral agreement is void by virtue of subdivision 10 of section 5-701 of the General Obligations Law, which requires a contract to pay compensation for services rendered in the negotiation or finding of a business opportunity to be in writing and subscribed by the party to be charged. In Bradkin, the Court of Appeals held (p. 198) “ the contract required to be in writing is one between the finder and the principal or employer with whom he has assertedly contracted and from whom he seeks compensation”. The alleged contract is not between the finder and the principal; it is one between two brokers to share a commission paid by the principal. The amended complaint alleges that the finder’s fee was paid to the defendant and on this application it does not appear otherwise. Hence, the obligation or liability of the principal is not involved. The court spelled out a quasi-contractual obligation in Bradkin by reason of the fact that the defendant, an officer of the corporation under written obligation to Bradkin to pay a finder’s fee, utilized and exploited information conveyed to him as an officer of the corporation and diverted to himself the finder’s fee which would have otherwise been payable to Bradkin. The Court of Appeals held said liability was not within the scope of the Statute of Frauds. In the case at bar, there is no problem with regard to the basic liability, since the amended complaint alleges an express oral agreement between plaintiff and defendant to exploit a business opportunity and to divide the compensation therefor. In my opinion, Bradkin is decisive on the proposition that the statute has no application to the instant agreement.
Eager, J. P., and Capozzoli, J., concur with McGivern, J.; McNally, J., dissents in opinion, in which Nunez, J., concurs.
Order entered September 3, 1969 affirmed, with $50 costs and disbursements to the respondent.